Citation Nr: 1609320	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include back strain, degenerative joint disease (DJD), and a herniated or displaced disk.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from July 1996 to October 1998, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was remanded in June 2014.  

The Board notes that the issue of entitlement to service connection for right leg residuals of phlebitis was also remanded by the Board in June 2014.  However, this issue was subsequently granted in full by the RO in an October 2014 rating decision. Accordingly, this issue is no longer on appeal before the Board at this time.

In May 2014, the Veteran testified at Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is at least in relative equipoise as to whether the Veteran's back strain is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for back strain have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for back strain.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

The Veteran asserts that he has a current back disability as a result of active duty service.  Specifically, he contends that he injured his back with repetitive heavy lifting in his role as a cook during his first period of active duty service from October 1961 to August 1962.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

With respect to a current disability, the record reflects several back diagnoses during the pendency of the appeal, including back strain, DJD, and a herniated or displaced disk.  Accordingly, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, it does not appear that the Veteran's complete service treatment records are of record.  However, the Veteran has reported that he injured his back lifting heavy canned goods, containers of food, and vessels full of liquid in his role as a cook during active duty.  The Veteran's service personnel records confirm that he worked as a cook.  Furthermore, the Veteran submitted a February 2012 statement from G. H., a retired Air Force Medical Technician, in which G.H. recalled that the Veteran was diagnosed with lumbosacral strain and reassigned to a role without heavy lifting.  G.H. indicated that he had been involved in the Medical Board which made a Line of Duty determination with respect to the Veteran's injury.  Accordingly, the Board finds that the Veteran has established an in-service event or injury for purposes of determining service connection.  

With respect to a nexus between a current disability and an in-service event or injury, there are two medical opinions of record.  The first is a VA medical opinion, dated July 2012, in which the examiner diagnosed back strain, a herniated or displaced disk, and DJD.  As noted in the Board's June 2014 remand, the examiner opined that the Veteran's back disability was less likely than not related to service as, while the Veteran had long-standing back strain while in service, he had developed a new acute problem requiring surgery in September 2007.  However, the examiner did not provide any rationale as to how or why he determined that the 2007 incident was not related to the Veteran's long-standing back strain, and review of the evidence does not reflect an intercurrent injury, only a worsening of symptoms prior to September 2007.  Due to the lack of rationale, the Board will afford the July 2012 VA examination and opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

The Veteran again underwent VA examination pursuant to the Board's remand order in August 2014.  The examiner diagnosed DJD status post lumbar surgery.  The examiner noted that the Veteran reported an onset of symptoms in 1962 with a worsening over time.  The examiner that a back disability was less likely than not incurred in or caused by service, primarily relying upon two reports of medical examination conducted in 1980 and 1984, during the Veteran's National Guard service.  These reports noted prior back problems, including lumbosacral strain and spasm, which were noted to have resolved without sequelae.

As noted by the August 2014 examiner, the Veteran has consistently and credibly reported that his symptoms had onset in 1962, during his first period of active duty service.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, although back strain is not a chronic disability under 38 C.F.R. § 3.309, service connection is still warranted if the Veteran has the same disability now that he had in service, the symptoms have never gone away, and there has been no new injury.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Here, G.H.'s February 2012 statement reflects that the Veteran was diagnosed with lumbosacral strain in service, and the July 2012 VA examiner also diagnosed back strain.  Accordingly, the Veteran has the same disability now that he has in service.  He has consistently and credibly reported that he has had symptoms of back pain continuously since that time.  Further, while various medical examinations conducted throughout the course of the Veteran's National Guard service between his periods of active duty service reflect that the Veteran had acute, resolved episodes of muscle spasm, they also reflect that he continuously reported experiencing back problems.  Additionally, while the July 2012 VA examiner asserted that the Veteran developed an acute problem requiring surgery in 2007, there is no evidence of a new injury. 

Weighing the VA medical opinions with the Veteran's competent lay statements and the evidence of continuity, the Board finds the evidence is at least in relative equipoise with respect to whether the Veteran's back strain is related to active duty service.  Therefore, service connection for back strain is warranted and must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for back strain is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


